Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered November 29, 2001, convicting him of attempted robbery in the first degree, attempted robbery in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]),we find that it was legally sufficient to establish that defendant acted in concert with, and intentionally aided, his companions with the *822requisite mental state (see Penal Law § 20.00; People v Whatley, 69 NY2d 784 [1987]; People v Bracey, 41 NY2d 296 [1977]; People v Mejia, 297 AD2d 755 [2002]; People v Armistead, 178 AD2d 607 [1991]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt on the charge of attempted robbery in the first degree was not against the weight of the evidence (see CPL 470.15 [5]). Feuerstein, J.P., Friedmann, McGinity and Schmidt, JJ., concur.